Case:19-10719-SDB Doc#:30 Filed:11/12/19 Entered:11/12/19 05:51:17                      Page:1 of 3


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION

IN RE:                                         *
                                               *
          CATHERINE DORSEY                     *      CHAPTER 13 CASE NO. 19-10719-SDB
                                               *
                 Debtor.                       *

PENTAGON FEDERAL CREDIT UNION, *
     Movant,                   *
                               *
v.                             *
                               *
CATHERINE DORSEY, Debtor; and  *
HUON LE, Trustee.              *


                              MOTION FOR RELIEF FROM STAY


          COMES NOW, Pentagon Federal Credit Union (“Movant”) and moves the Court to lift

the automatic stay of 11 U.S.C. 362 as follows:

          1. The Debtor filed its voluntary petition for relief under on June 5, 2019 (the “Petition

Date”).

          2. This Court has jurisdiction over this matter pursuant to 28 U.S.C. Sections 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. Section 362.

          3. The Debtor is indebted, pursuant to a used vehicle loan, to Movant in an amount of in

excess of $17,676.89 together with interest and other charges accrued and accruing.

          4. Movant holds a valid lien on a 2013 Chrysler 300, VIN 2C3CCAET9DH711683.

          5. Debtor has no equity in said vehicle.

          6. Debtor’s plan proposes to surrender said vehicle.

          7. Movant does not have adequate protection for its claim.
Case:19-10719-SDB Doc#:30 Filed:11/12/19 Entered:11/12/19 05:51:17                    Page:2 of 3


      WHEREFORE, Movant prays that this Court:

      (a) Modify the Automatic Stay of 11 U.S.C. Section 362(a) to permit Movant to enforce

         its security interest in the collateral listed above including but not limited to any non-

         bankruptcy remedies to obtain possession of said collateral;

      (b) Allow Movant a commercially reasonable amount of time to file a deficiency claim, if

         appropriate;

      (c) Modify Rule 4001(a)(3) of the Bankruptcy Code so that it is not applicable in this case;

         and

      (d) Grant Movant such other and further relief as the Court deems just and proper.


                                                    /s/ Nathan E. Huff
                                                    Nathan E. Huff
                                                    Ga. Bar No. 773611
                                                    Attorney for Movant
                                                    nhuff@cwhllp.com
      Cleary, West & Huff, LLP
      1223 George C. Wilson Drive
      Augusta, GA 30909
      (706) 860-9995
Case:19-10719-SDB Doc#:30 Filed:11/12/19 Entered:11/12/19 05:51:17                   Page:3 of 3


                               CERTIFICATE OF SERVICE

       This is to certify that I have caused a copy of the within and foregoing Motion for Relief

from Stay to be served on all attorneys of record by filing the foregoing with the Court’s CM/ECF

system.



       This 12th day of November, 2019.


                                                    s/ Nathan E. Huff
                                                    Nathan E. Huff



The signatures represented by s/ on this document conform to original signatures on the paper
version of this document maintained by the Filing User.
